Holmes, J.,
dissenting. I dissent from the majority opinion on two bases. First, the introduction of the signed written statement of the recalcitrant witness here was not error. Second, even if erroneous, in light of the other overwhelming evidence introduced by the state in support of the charges against this defendant, it is harmless error.
The state has quite aptly framed what should be the holding in this case in its proposition of law, as follows:
“Where a witness who has been properly subpoenaed and is called as a witness in a criminal case refuses to answer any questions when examined and is without any privilege to refuse to respond and where the trial court’s contempt power is meaningless inasmuch as the witness is serving a life term for aggravated murder and the witness has previously made a signed written statement concerning events that he was called to testify about and the two defendants on trial are co-defendants of the refusing witness and all three individuals had made previous statements already in evidence in direct conflict with the signed written statement of the witness, it is not error to permit the statement to be introduced into evidence.”
When Mabry was called to the stand by the state, he refused to answer any questions put to him by the prosecutor, although admonished to do so by the trial court. The prosecutor argues that the state was indeed taken by sur*229prise at this refusal of their intended witness to testify. The trial court under such circumstances could determine Mabry to be a hostile witness, and allow the reading into evidence of the prior written statement of this intended witness.
The basic reason for the prohibition of the introduction of prior out-of-court statements of co-defendants is the absence of a right of confrontation and cross-examination of the one making the statement.
The right of confrontation and cross-examination is satisfied if the person making the out-of-court statement is available for cross-examination. California v. Green (1970), 399 U.S. 149; United States v. Schwanke (C.A 10, 1979), 598 F. 2d 575, 581; Ohio v. Roberts (1980), 448 U.S. 56. In Green, at 162, the court stated that “* * * where the declarant is not absent, but is present to testify and to submit to cross-examination, our cases, if anything, support the conclusion that the admission of his out-of-court statements does not create a confrontation problem.” In any event, in my view there was a waiver of any denial of confrontation by the refusal of defense counsel to pose any questions to Mabry while he was on the stand.
The right to confront or cross-examine Mabry, by counsel for the appellees, was available in this instance. Mabry was in the courtroom and on the stand. Since he would not testify for the state, it is reasonable to assume that if asked questions by defense counsel, Mabry would have answered, and qualified or refuted the effectiveness of the material in his prior written statement introduced by the state.
However, counsel for both of the appellees on trial opted not to question Mabry. At the conclusion of the direct testimony, the record shows this colloquy between the trial court and appellees’ counsel:
“THE COURT: Do you care to inquire of this witness on behalf of the defendant, Walker?
“MR. MARKSTROM: No Judge.
“THE COURT: On behalf of the defendant, Young?
“MR. MESROBIAN: One moment, if your Honor please.
“THE COURT: Take two.
“MR. MESROBIAN: No questions, your Honor.
“THE COURT: Let the record so indicate. That is all of this witness. Sir, you can step down from the witness stand.”
Additionally, I believe that it was not error for the trial court to have admitted this statement in that it was an admission against interest of the declarant and, as such, an exception to the hearsay rule; and admissible particularly in light of the fact that the corroborating circumstances and the indicia of the trustworthiness of the statement were significant. The elements guaranteeing the trustworthiness of Mabry’s statement here are:
1. It inculpated him in the crime.
2. It was made to two officers, Detectives Curdo and Kovacic, who testified to such at the trial.
3. It was given voluntarily at Mabry’s request.
*2304. It was given after Mabry was completely advised of his rights.
5. It was reduced to writing and Mabry signed each page to the effect that he had read the material thereon and that it was true.
6. The major details contained in the statement were corroborated by other independent and disinterested witnesses.
Therefore, even though the written instrument is an out-of-court statement by Mabry, and would otherwise constitute inadmissible hearsay evidence, the evidence here may be admissible upon the bases that the statement is sufficiently trustworthy, and that the element of confrontation has been met.
As set forth in my opening premise, even though the allowance of the out-of-court prior written statement is considered error, it is harmless. The record firmly establishes the guilt of Young and Walker even in the absence of the written statement of Mabry. The court of appeals noted the overwhelming evidence against the defendants, but found that the zealousness of the prosecutor dictated reversal. I find no planned prosecutorial overkill in this record, but only an abundance of evidence in support of the state’s charges of guilt upon which the jury did return such a verdict. The court of appeals should not have reversed the judgment upon such verdict.
Accordingly, I would reverse the judgment of the court of appeals.